Case 2:19-cv-04073-JFW-RAO Document 170 Filed 07/29/19 Page 1 of 1 Page ID #:1234



    1

    2                                                            DENIED
    3                                                BY ORDER OF THE COURT
                                                     NO SHOWING OF GOOD CAUSE
    4

    5                                                                               7/29/19

    6                               UNITED STATES DISTRICT COURT

    7                             CENTRAL DISTRICT OF CALIFORNIA

    8
                                                    Case No. 2:19-cv-04073-JFW-RAO
    9

   10 SA MUSIC, LLC, et al.,                        [PROPOSED] ORDER RE STIPULATION TO
                                                    EXTEND THE TIME TO SERVE
   11                              Plaintiffs,      DEFENDANTS AND TO RESPOND TO THE
                                                    COMPLAINT AND TO ADJOURN
   12            v.                                 SCHEDULING CONFERENCE AND
                                                    SUBMISSION OF JOINT REPORT
   13 APPLE INC., et al.,

   14                              Defendants.

   15

   16
                 It is hereby ordered that, for good cause shown, the deadline for Plaintiffs to serve
   17
        domestic defendants is hereby extended to October 7, 2019; the deadline for Defendants Apple
   18
        Inc., Amazon.com, Inc., Amazon Digital Services LLC, Google Inc., Google LLC, Microsoft
   19
        Corporation, Naxos of America, Inc., Pandora Media, Inc., The Orchard Enterprises, Inc., Orchard
   20
        Enterprises NY, Inc., TVP, Inc., Lionfish Music, LLC, Marathon Media Int. Ltd., and Isolation
   21
        Network, Inc. d/b/a INgrooves to respond to the Complaint shall be extended to October 27, 2019;
   22
        and the Scheduling Conference is adjourned until October ____, 2019 at _________ a.m./p.m.
   23
        before Judge John F. Walter in Courtroom 7A, 350 W. 1st St, Los Angeles, CA 90012 and the
   24
        Joint Report shall be submitted on or before ______________, 2019.
   25
        Dated:
   26                                              HON. JOHN F. WALTER
                                                   UNITED STATES DISTRICT JUDGE
   27

   28
                                                       1
        [PROPOSED] ORDER RE STIPULATION TO EXTEND TIME TO SERVE DEFENDANTS AND TO RESPOND TO
         THE COMPLAINT AND TO ADJOURN SCHEDULING CONFERENCE AND SUBMISSION OF JOINT REPORT
                                    Case No. 2:19-cv-04073-JFW-RAO
